MEMORANDUM**
Nevada state prisoner Phillip J. Lyons appeals pro se the district court’s summary judgment dismissing his 42 U.S.C. § 1983 action alleging that various prison officials violated his constitutional rights by retaliating against him for filing administrative grievances and assisting another inmate in filing a lawsuit. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.2002), and we affirm.
Summary judgment was proper on Lyon’s retaliation claims because he failed to raise a genuine issue of material fact as to whether his placement in solitary confinement and the disciplinary reports issued against him were unrelated to legitimate penological interests. See Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.